In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Richmond County (Radin, J.H.O.), dated August 4, 1987, which denied his motion to vacate a stipulation of settlement.
Ordered that the order is affirmed, with costs.
*795It is well settled that stipulations of settlement meet with judicial favor, especially where, as here, the terms are read into the record in open court and the party seeking to vacate the stipulation was represented by competent counsel (see, Schieck v Schieck, 138 AD2d 691; Ianielli v North Riv. Ins. Co., 119 AD2d 317, lv denied 69 NY2d 606). Absent a showing that the stipulation was the product of fraud, overreaching, mistake or duress, such a stipulation will not be disturbed by the court (see, Hallock v State of New York, 64 NY2d 224, 230; Matter of Frutiger, 29 NY2d 143, 149-150; Sontag v Sontag, 114 AD2d 892, lv dismissed 66 NY2d 554; Alexander v Alexander, 112 AD2d 121). Based upon our review of the record, we are convinced that the appellant’s allegations constitute an insufficient basis upon which to vacate the stipulation of settlement in this action. Mangano, J. P., Bracken, Weinstein and Balletta, JJ., concur.